

NORTHWEST NATURAL GAS COMPANY


DEFERRED COMPENSATION PLAN FOR DIRECTORS AND EXECUTIVES


EFFECTIVE JANUARY 1, 2005


RESTATED EFFECTIVE DECEMBER 15, 2011


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



 Page


1.           Purpose; Effective
Date                                                                                                                        1


2.           Eligibility                                                                                                                                 1


3.           Deferral
Elections                                                                                                                       
   1


4.           Company Contributions for
Executives                                                                                 1


5.           FICA Withholding on
Executives                                                                                               
   2


6.           Accounts                                                                                                                                        
   2
 
7.           Payment of
Benefits                                                                                                                            
 2


8.           Supplemental Retirement
Benefit                                                                                                    3


9.           Administration                                                                                                                               4


10.           Claims
Procedure                                                                                                                         
   4


11.           Amendment and Termination of the
Plan                                                                                4


12.           Miscellaneous                                                                                                                        
     4




 
 

--------------------------------------------------------------------------------

 


NORTHWEST NATURAL GAS COMPANY


DEFERRED COMPENSATION PLAN FOR DIRECTORS AND EXECUTIVES




1. Purpose; Effective Date; Restatement.  The Board of Directors (the “Board”)
of Northwest Natural Gas Company (the “Company”) adopts this Deferred
Compensation Plan for Directors and Executives (the “Plan”) for the purpose of
providing an unfunded nonqualified deferred compensation plan for directors and
a select group of top management personnel.  The Plan was effective as of
January 1, 2005, although initial deferral elections under the Plan could have
been submitted at any time after November 30, 2004.  The Plan was previously
restated effective January 1, 2007, December 20, 2007 and January 1, 2010, and
was restated effective as of February 28, 2008, except that the changes to
Section 6(b) made by that restatement do not apply to deferral allocations made
in Participation Agreements that were irrevocable on or prior to December 31,
2006.  The Plan is further amended by this restatement on and effective as of
December 15, 2011.
 
2. Eligibility.  Persons eligible to defer compensation under the Plan shall
consist of (a) all directors of the Company (“Directors”), and (b) a select
group of management or highly compensated employees of the Company, which shall
consist of all executive officers of the Company and such other employees of the
Company as may be designated in writing by the Chief Executive Officer of the
Company as eligible to defer compensation under the Plan for the applicable
calendar year (“Executives”).  Any person who is both a Director and an
Executive at any time shall be considered an Executive, and not a Director, at
such time.  For all purposes of this Plan, a person who is an employee of a
subsidiary of the Company shall be considered an employee of the Company.
 
3. Deferral Elections.  A Director or Executive may elect to defer compensation
under the Plan by submitting a “Participation Agreement” to the Company on a
form specified by the Company no later than the applicable deferral
deadline.  The minimum annual aggregate deferral for all forms of compensation
specified in a Participation Agreement shall be $2,000.  Any Director or
Executive who has submitted a Participation Agreement is hereafter referred to
as a “Participant.”  A Participation Agreement submitted by a Participant shall
automatically continue from year to year and shall be irrevocable with respect
to compensation once the deferral deadline for that compensation has passed, but
the Participant may modify or terminate a Participation Agreement for
compensation payable in any year by submitting a revised Participation Agreement
or otherwise giving written notice to the Company at any time on or prior to the
deferral deadline for that compensation.
 
(a) Elections by Directors.
 
(i) Fees.  A Director may elect to defer receipt of all or any whole percentage
of the annual retainer, meeting fees and any other cash fees payable for service
as a director (“Fees”).  The deferral deadline for an election to defer Fees for
services performed in any calendar year shall be the last day of the prior
calendar year.
 
(ii) NEDSCP Shares.  A Director may elect to defer receipt of all or any whole
percentage of the unvested shares (“NEDSCP Shares”) of common stock of the
Company (“Common Stock”) awarded to the Director under the Company’s
Non-Employee Directors Stock Compensation Plan (“NEDSCP”).  The deferral
deadline for an election to defer NEDSCP Shares scheduled to vest in any
calendar year shall be the last day of the prior calendar year, except that the
deferral deadline for an election to defer NEDSCP Shares scheduled to vest on
January 1 in any calendar year shall be the last day of the second preceding
calendar year.  No deferral shall be allowed of NEDSCP Shares as to which a
Director has made an election under Section 83(b) of the Internal Revenue Code.
 
(b) Elections by Executives.
 
(i) Salary.  An Executive may elect to defer receipt of any whole percentage (up
to a maximum of 50 percent) of the Executive’s base annual salary, specifically
excluding other forms of compensation referred to below as well as commissions
and any non-cash compensation (“Salary”).  The deferral deadline for an election
to defer Salary for services performed in any calendar year shall be the last
day of the prior calendar year.
 
(ii) Bonus.  An Executive may elect to defer receipt of all or any whole
percentage of the Executive’s annual bonus payable under the Company’s Executive
Annual Incentive Plan or other similar annual incentive plan
(“Bonus”).  Payments under the Key Goals program shall not be considered Bonus
and shall not be eligible for deferral under the Plan.  The deferral deadline
for an election to defer Bonus earned with respect to the Executive’s or the
Company’s performance in any calendar year shall be the last day of the prior
calendar year.
 
(iii) LTIP Compensation.  An Executive may elect to defer receipt of all or any
whole percentage of compensation payable to the Executive pursuant to an award
under the Company’s Long Term Incentive Plan (“LTIP Compensation”); provided,
however, that (1) a stock option shall not be considered LTIP Compensation
eligible for deferral under the Plan, and (2) no election shall be permitted
after December 31, 2008 to defer receipt of an award that consists of shares of
Common Stock issued subject to forfeiture if vesting conditions are not
satisfied (“Unvested LTIP Shares”).  The deferral deadline for an election to
defer LTIP Compensation shall be (x) the last day of the calendar year prior to
the commencement of the performance period if a performance period is specified
in the award, or (y) the last day of the calendar year prior to the grant date
of the award if no performance period is specified; provided, however, that for
any award of LTIP Compensation for which the performance period ends on or
before December 31, 2008, the deferral deadline shall be the last day of the
calendar year prior to the last year of the performance period, and for any
award of LTIP Compensation for which the performance period ends on December 31,
2009 or December 31, 2010, the deferral deadline shall be December 31, 2008.  If
an Executive elects to defer less than 100 percent of an award of LTIP
Compensation that becomes payable in increments over time, the deferral
percentage elected by the Executive shall be applied uniformly to each
increment.
 
(iv) 2012 RSU Grants.  An Executive may elect to defer receipt of all or any
whole percentage of LTIP Compensation payable to the Executive pursuant to a
restricted stock unit award granted in February 2012 (a “2012 RSU”); provided,
however, that:
 
(1) the portion of the Executive’s 2012 RSU that is scheduled to vest before
March 31, 2013 (the “First Installment”) shall not be eligible for deferral;
 
(2) as a precondition to any deferral election under this subparagraph (b)(iv),
the Executive must agree to a modification of the terms of the Executive’s 2012
RSU under which all of the 2012 RSU other than the First Installment shall be
forfeited if the Executive’s employment terminates before the first anniversary
of the grant date of the 2012 RSU other than (x) as a result of death or
disability (as defined in Treasury Regulations §1.409A-3(i)(4)) or (y) in
circumstances that result in accelerated vesting of the 2012 RSU due to the
occurrence of a change in control event (as defined in Treasury Regulations
§1.409A-3(i)(5)); and
 
(3) a deferral election under this subparagraph (b)(iv) shall be void and have
no effect if the Executive’s employment terminates before the first anniversary
of the grant date of the 2012 RSU either (x) as a result of death or disability
(as defined in Treasury Regulations §1.409A-3(i)(4)) or (y) in circumstances
that result in accelerated vesting of the 2012 RSU due to the occurrence of a
change in control event (as defined in Treasury Regulations §1.409A-3(i)(5)).
 
The deferral deadline for an election to defer LTIP Compensation payable under a
2012 RSU shall be 30 days after the grant date of the 2012 RSU.  If an Executive
elects to defer less than 100 percent of the Executive’s 2012 RSU, the deferral
percentage elected by the Executive shall be applied uniformly to each
installment of the 2012 RSU that vests over time, excluding the First
Installment.  LTIP Compensation payable pursuant to restricted stock unit awards
granted after 2012 shall be eligible for deferral under subparagraph (b)(iii).
 
(c) New Directors and Executives.  A person who first becomes a Director or
Executive during a calendar year may elect to defer any of the types of
compensation referred to in paragraphs (a) and (b) above that is payable solely
for services performed after submission of the Participation Agreement, subject
to all of the provisions of paragraphs (a) and (b), except that the deferral
deadline for any such election shall be 30 days after the date the person
becomes eligible under the Plan.
 
4. Company Contributions for Executives.
 
(a) Matching Contributions.  The Company shall credit a “Matching Contribution”
to a participating Executive’s Cash Account (as defined below) each year based
on the Executive’s total Salary and Bonus and the amount of Salary and Bonus
deferred under the Plan by the Executive during that year; provided, however,
that no Matching Contribution shall be made with respect to any Salary or Bonus
deferred under the Plan at a time when the Executive is not a participant in the
Company’s Retirement K Savings Plan.  The amount of the Matching Contribution
shall be equal to the excess of (i) the lesser of (1) sixty percent (60%) of the
total amount of Executive’s Salary and Bonus deferred under the Plan and the
Retirement K Savings Plan during the calendar year, or (2) three and six-tenths
percent (3.6%) of the Executive’s total Salary and Bonus during such calendar
year, over (ii) the amount the Company would have contributed for such calendar
year as a matching contribution for the Executive under the Retirement K Savings
Plan if the Executive had deferred into the Retirement K Savings Plan the
maximum amount of compensation permitted under that plan and applicable tax law
for the year.  Matching Contributions shall be credited to the Executive’s
Account no later than January 31 of the year immediately following the calendar
year in which the Matching Contribution was earned, and shall be fully vested at
all times.
 
(b) Supplemental Contributions.  For any Executive who is hired after December
31, 2006 and is therefore eligible to receive non-contributory employer
contributions under Section 4.05 of the Retirement K Savings Plan, the Company
shall credit a “Supplemental Contribution” to the Executive’s Cash Account each
year in an amount equal to five percent (5%) of the greater of (i) the
Executive’s Salary and Bonus deferred under the Plan during the calendar year,
or (ii) the excess, if any, of the Executive’s total Salary and Bonus during
such calendar year over the limit provided by Section 401(a)(17) of the Internal
Revenue Code on compensation counted under the Retirement K Savings Plan for
that year.  A Supplemental Contribution shall be credited for an Executive whose
total Salary and Bonus exceeds the Section 401(a)(17) limit whether or not the
Executive defers compensation under the Plan.  Supplemental Contributions shall
be credited to the Executive’s Account no later than January 31 of the year
immediately following the calendar year in which the Supplemental Contribution
was earned.  Supplemental Contributions for an Executive shall be vested if
non-contributory employer contributions for the Executive made for the same year
would be vested under the terms of the Retirement K Savings Plan.  Upon
termination of an Executive’s employment, any unvested Supplemental
Contributions, as well as any dividends or interest credited thereon, shall be
forfeited and deducted from the Executive’s Accounts.
 
5. FICA Withholding on Executives.  Under current law, all compensation,
Matching Contributions and vested Supplemental Contributions credited to an
Executive’s Accounts will be treated as wages subject to FICA tax, and the
Company will be required to withhold FICA tax from the Executive.  The amount
required to be withheld for FICA tax with respect to any amount of deferred
compensation or related Matching Contribution or Supplemental Contribution shall
be withheld from the non-deferred portion, if any, of the same compensation;
provided, however, that if the non-deferred portion of the compensation is
insufficient to cover the full required withholding, the Company shall withhold
the remaining amount from other non-deferred compensation payable to the
Executive unless the Executive otherwise pays such remaining amount to the
Company.
 
6. Accounts.
 
(a) Accounts.  The Company shall establish on its books one or two separate
accounts (individually, an “Account” and collectively, the “Accounts”) for each
Participant:  a Company Stock Account, which shall be denominated in shares of
Common Stock, including fractional shares, and a Cash Account, which shall be
denominated in U.S. dollars.
 
(b) Allocation of Deferrals Among Accounts.  The number of NEDSCP Shares
deferred by a Director shall be credited to the Company Stock Account.  All LTIP
Compensation payable in shares of Common Stock that is deferred by an Executive
shall be credited to the Company Stock Account.  All other compensation deferred
by a Participant shall be credited to the Cash Account.
 
(c) Crediting of Deferrals.  The credits for deferred Salary, Bonus and Fees
shall be entered on the Company’s books of account at the time that such
compensation would otherwise be paid.  The credit for deferred NEDSCP Shares
shall be entered on the Company’s books of account as soon as practicable after
January 1 of the first year in which such deferral is irrevocable.  The credit
for any LTIP Compensation deferred by an Executive consisting of Unvested LTIP
Shares shall be entered on the Company’s books of account as soon as practicable
after such deferral is irrevocable.  The credit for any other deferred LTIP
Compensation shall be entered on the Company’s books of account at the time that
such compensation would otherwise be paid.
 
(d) Transfers Among Accounts.  Participants may elect in writing to transfer
amounts previously credited to the Cash Account to the Company Stock Account,
but shall be limited to four such transfers per calendar year.  No transfers may
be made out of a Company Stock Account unless otherwise permitted under Section
6(i)(iv).  The Committee may require that designated fees be deducted from
amounts transferred to or from Company Stock Accounts.
 
(e) Valuation of Stock; Dividend Credits.  Any dollar amount transferred or
credited to a Company Stock Account shall be deemed to increase the number of
shares of Common Stock recorded as the balance of that Account based on the
closing market price of the Common Stock reported for the day of the transfer or
credit or, if such day is not a trading day, the next trading day.  As of each
date for payment of dividends on the Common Stock, each Company Stock Account
shall be credited with the amount of dividends that would be paid on the number
of shares recorded as the balance of that Account as of the record date for such
dividend.
 
(f) Cash Account Interest.  Interest shall be credited to the Cash Account of
each Participant as of the last day of each calendar quarter.  The rate of
interest to be applied at the end of each calendar quarter shall be the
quarterly equivalent of an annual yield that is equal to the annual yield on
Moody’s Average Corporate Bond Yield for the preceding quarter, as published by
the Moody’s Investors Service, Inc. (or any successor thereto), or if such index
is no longer published, a substantially similar index selected by the
Board.  Interest shall be calculated for each calendar quarter based upon the
average daily balance of the Participant’s Cash Account during the quarter.
 
(g) Forfeitures.  If any NEDSCP Shares deferred by a Director under this Plan
are forfeited under the terms of the NEDSCP, the Director’s Company Stock
Account shall be reduced by the number of shares so forfeited.  If any Unvested
LTIP Shares deferred by an Executive under this Plan are forfeited under the
terms of the Executive’s applicable award agreement, the Executive’s Company
Stock Account shall be reduced by the number of shares so forfeited.
 
(h) Statement of Account.  At the end of each calendar quarter, a report shall
be issued by the Company to each Participant setting forth the balances of the
Participant’s Accounts under the Plan.
 
(i) Effect of Corporate Transaction on Company Stock Accounts.  At the time of
consummation of a Corporate Transaction (as defined below), if any, the amount
credited to a Participant’s Company Stock Account shall be converted into a
credit for cash or common stock of the acquiring company (“Acquiror Stock”)
based on the consideration received by shareholders of the Company in the
Corporate Transaction, as follows:
 
(i) Stock Transaction.  If holders of Common Stock receive Acquiror Stock in the
Corporate Transaction, then (1) the amount credited to each Participant’s
Company Stock Account shall be converted into a credit for the number of shares
of Acquiror Stock that the Participant would have received as a result of the
Corporate Transaction if the Participant had actually held the Common Stock
credited to his or her Company Stock Account immediately prior to the
consummation of the Corporate Transaction, and (2) Company Stock Accounts will
thereafter be denominated in shares of Acquiror Stock and ongoing deferrals into
Company Stock Accounts, if any, shall continue to be made in accordance with
outstanding deferral elections into the Company Stock Accounts as so
denominated.
 
(ii) Cash or Other Property Transaction.  If holders of Common Stock receive
cash or other property in the Corporate Transaction, then the amount credited to
a Participant’s Company Stock Account shall be transferred to the Participant’s
Cash Account and converted into a cash credit for the amount of cash or the
value of the property that the Participant would have received as a result of
the Corporate Transaction if the Participant had actually held the Common Stock
credited to his or her Company Stock Account immediately prior to the
consummation of the Corporate Transaction.
 
(iii) Combination Transaction.  If holders of Common Stock receive Acquiror
Stock and cash or other property in the Corporate Transaction, then (1) the
amount credited to each Participant’s Company Stock Account shall be converted
in part into a credit for Acquiror Stock under Section 6(i)(i) and in part into
a credit for cash under Section 6(i)(ii) in the same proportion as such
consideration is received by shareholders, and (2) ongoing deferrals into
Company Stock Accounts, if any, shall continue to be made in accordance with
outstanding deferral elections into Company Stock Accounts in accordance with
Section 6(i)(i).
 
(iv) Election Following Stock Transaction.  For a period of 12 months following
the consummation of any Corporate Transaction which results in Participants
having Company Stock Accounts denominated in Acquiror Stock, each Participant
shall have a one-time right to elect to transfer the entire amount in the
Participant’s Company Stock Account into the Participant’s Cash Account;
provided, however, that this election shall not be available if the Corporate
Transaction results in holders of Common Stock becoming holders of all of the
outstanding common stock of a parent corporation of the Company.  Such election
shall be made by written notice to the Company and shall be effective on the
date received by the Company.  If such an election is made, the amount of cash
to be credited to the Participant’s Cash Account shall be determined by
multiplying the number of shares of Acquiror Stock in the Participant’s Company
Stock Account by the closing market price of the Acquiror Stock reported for the
effective date of the election or, if such day is not a trading day, the next
trading day.
 
(v) For purposes of this Plan, a “Corporate Transaction” shall mean any of the
following:
 
(1)           any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) pursuant to which shares of Common Stock would be converted
into cash, securities or other property;
 
(2)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company; or
 
(3)           the adoption of any plan or proposal for the liquidation or
dissolution of the Company.
 
7. Payment of Benefits.
 
(a) Plan Benefits.  The Company shall pay Plan benefits to each Participant
equal to the Participant’s Accounts.  Each Participation Agreement shall include
an election by the Participant as to the term of benefit payments with respect
to amounts deferred under the Participation Agreement, and Participation
Agreements from Executives shall also include an election as to the commencement
of benefit payments.  The payment elections in a Participation Agreement shall
also apply to Matching Contributions and Supplemental Contributions credited as
a result of Salary or Bonus during the deferral period covered by the
Participation Agreement, and shall also apply to any dividends or interest
credited with respect to amounts deferred under the Participation Agreement and
such Matching Contributions and Supplemental Contributions.  If a Supplemental
Contribution is credited to an Executive’s Account for a year that is not
covered by a Participation Agreement, the Executive shall be deemed to have
elected a single lump sum payment following Separation from Service as permitted
by Sections 7(b) and 7(c) below with respect to benefits resulting from such
Supplemental Contribution.  Except as otherwise provided in this Section 7,
payment elections shall be irrevocable with respect to compensation once the
deferral deadline for that compensation has passed.  Participants may make
different payment elections with respect to subsequent deferrals of
compensation, but no Participant may at any time have compensation deferred
under the Plan payable under more than three different payment elections.
 
(b) Commencement of Payments.  Payment of benefits to Directors shall commence
in January of the year following the Director’s Separation from Service (as
defined below) with the Company.  Payment of benefits to Executives shall
commence in the later of (i) January of the year following the Executive’s
Separation from Service with the Company, or (ii) the seventh month following
the month of the Executive’s Separation from Service with the Company; provided,
however, that Executives may elect in their Participation Agreements to have
benefits from their Accounts commence in January of a year specified by the
Executive if such year is earlier than the year following the Executive’s
Separation from Service with the Company.  When used in this Plan, the term
“Separation from Service” shall have the meaning ascribed to such term in
Treasury Regulations §1.409A-1(h).
 
(c) Term of Payments.  Participants may elect in their Participation Agreements
to have benefits from their Accounts paid in (i) annual installments over 5, 10
or 15 years, (ii) a single lump sum payment, or (iii) a combination of a partial
lump sum payment (expressed as a percentage) and the remainder in installments
over 5, 10 or 15 years.
 
(d) Form of Payments.  Benefits payable to a Participant from a Company Stock
Account shall be paid as a distribution of Common Stock plus cash for fractional
shares.  Benefits payable to a Participant from a Cash Account shall be paid in
cash.
 
(e) Payment Timing and Valuation.  All lump sum payments or installment payments
due under the Plan in any year shall be paid on a date in January determined by
the Company, except that if Section 7(b) requires benefits to commence in a
month other than January, the initial payment shall be paid on a date in that
month determined by the Company.  All payments shall be based on Account
balances as of the close of business on the last trading day of the immediately
preceding month.  Each partial lump sum payment and installment payment to a
Participant shall be paid in the same proportion from each of the Accounts of
the Participant subject to the applicable payment election.  The amount of each
installment payment from each Account shall be determined by dividing the
Account balance by the number of remaining installments, including the current
installment to be paid.
 
(f) Modification of Payment Elections.
 
(i) An Executive who has elected to have any benefit commence in a specified
year prior to termination of employment as permitted in Section 7(b) may elect
(after such election has otherwise become irrevocable) to specify a later year
for commencement of such benefit, provided that for any such election submitted
after December 31, 2008, (1) such election is made in writing delivered to the
Company no later than, and becoming irrevocable on, the last day of the second
year preceding the previously specified year, and (2) the later year so
specified is at least 5 years later than the previously specified year.
 
(ii) After a Participant’s election under Section 7(c) regarding the term of any
benefit payments has otherwise become irrevocable, the Participant may elect to
change such term of payments, provided (1) the choice of annual installments
over 15 years shall not be available for a change election under this
subsection, (2) the term of any particular payments may be changed only once
under this subsection, (3) such election must be made in writing delivered to
the Company no later than, and becoming irrevocable on, the last day of the
second year preceding the year in which the payments otherwise would have
commenced (and shall not be effective if a Separation from Service occurs on or
before the date the election becomes irrevocable), and (4) the commencement of
the affected payments shall be delayed for 5 years after the date the payments
would have commenced under the terms of the previous payment
election.  Accordingly, for a Director who elects to change the term of any
benefit payments, the commencement of those payments will be delayed until
January of the year following the fifth anniversary of the Director’s Separation
from Service.  Notwithstanding the foregoing, a Participant may elect on or
prior to December 31, 2008 to change the term of any benefit payments that have
not commenced as of that date without application of any of the limitations or
restrictions set forth in this Section 7(f)(ii).
 
(g) Unforeseeable Emergency.  Notwithstanding the foregoing provisions of this
Section 7, an accelerated payment from a Participant’s Accounts may be made to
the Participant in the sole discretion of the Committee based upon a finding
that the Participant has suffered an Unforeseeable Emergency.  For this purpose,
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the
Participant.  Unforeseeable Emergency shall be determined by the Committee on
the basis of information supplied by the Participant in accordance with uniform
guidelines promulgated from time to time by the Committee.  The amount of any
accelerated payment under this Section 7(g) shall be limited to the amount
reasonably necessary to meet the Participant’s needs resulting from the
Unforeseeable Emergency, after taking into account insurance and other potential
sources of funds to meet such needs, plus the amount reasonably necessary to
cover income and withholding taxes on the accelerated payment.  Any such
accelerated payment shall be paid as promptly as practicable following approval
by the Committee and shall be paid pro-rata from the Participant’s Accounts
based on the account balances as of the close of business on the day prior to
the payment date.
 
(h) Designation of Beneficiaries; Death.
 
(i) Each Participant shall have the right, at any time, to designate any person
or persons as the Participant’s beneficiary or beneficiaries (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of the Participant’s death prior to complete distribution of the benefits due
under the Plan.  If greater than fifty percent (50%) of the benefit is
designated to a beneficiary other than the Participant’s spouse, such
beneficiary designation shall be consented to by the Participant’s spouse.  Each
beneficiary designation shall be in written form prescribed by the Company and
will be effective only if filed with the Company during the Participant’s
lifetime.  Such designation may be changed by the Participant at any time
without the consent of a beneficiary, subject to the spousal consent requirement
above.  If no designated beneficiary survives the Participant, the balance of
the Participant’s benefits shall be paid to the Participant’s surviving spouse
or, if no spouse survives, to the Participant’s estate.
 
(ii) Upon the death of a Participant, notwithstanding any contrary provisions of
Section 7(b) or 7(f), benefit payments to the Participant’s beneficiary shall
commence no later than January of the year following the Participant’s
death.  Any benefits payable after the death of a Participant shall otherwise be
paid in accordance with the payment elections for such benefits that would have
applied if the Participant had not died.
 
(i) Payment to Guardian.  If a benefit under the Plan is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person responsible for the care and custody of
such minor, incompetent or person.  The Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit.  Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
benefit.
 
(j) Withholding; Payroll Taxes.  The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law.
 
8. Supplemental Retirement Benefit.  Any Executive who elects to defer
compensation under this Plan and who also satisfies the eligibility requirements
for payment of any benefit under the Company’s Retirement Plan for
Non-Bargaining Unit Employees (the “Retirement Plan”) shall qualify for further
payment by the Company of supplemental retirement benefits payable as a monthly
annuity under this Plan, as provided below:
 
(a)           Commencement.
 
(i)           If the Executive is eligible to receive normal retirement benefits
under the Retirement Plan based on having reached age 62 at the time of
Separation from Service, the annuity shall commence with the first month
following the Executive’s Separation from Service.
 
(ii)           If the Executive is eligible to receive early retirement benefits
under the Retirement Plan based on having satisfied the Rule of 70 at the time
of Separation from Service, the annuity shall commence with the first month
following the later of the Executive’s 55th birthday or the Executive’s
Separation from Service.
 
(iii)           If the Executive is not eligible to receive normal retirement
benefits or early retirement benefits as referred to in Section 8(a)(i) or (ii),
but is eligible to receive vested benefits under the Retirement Plan, the
annuity shall commence with the first month following the Executive’s 62nd
birthday.
 
(iv)           If the Executive’s surviving spouse is eligible to receive death
benefits under the Retirement Plan as a result of the Executive’s death before
commencement of benefits under this Section 8, the annuity shall commence in the
month that benefits would have commenced as provided in this Section 8(a) if the
Executive had a Separation from Service on the date of death (or on the
Executive’s actual Separation from Service, if earlier) and then survived until
benefits had commenced.
 
(b)           Form of Benefit.
 
(i)           Annuity Form.  If the Executive elects a form of annuity benefit
under the Retirement Plan at least 30 days prior to the first day of the month
in which the benefit under this Section 8 is required to commence, the benefit
under this Section 8 shall be paid in the same annuity form as selected under
the Retirement Plan.  If the Executive’s benefit under this Section 8 commences
earlier than the Executive’s benefit under the Retirement Plan, the Executive
may, at least 30 days prior to the first day of the month in which the benefit
under this Section 8 is required to commence and otherwise in accordance with
the rules of the Retirement Plan, elect any of the standard or optional annuity
forms of benefit described in 6.01 and 6.02 of the Retirement Plan, other than a
joint and survivor annuity upon marriage or remarriage after the annuity
starting date.  If the Executive does not make a timely election under this
Section 8(b), the benefit under this Section 8 shall be paid in the default
annuity form applicable to the Executive under the Retirement Plan.
 
(ii)           Small Benefit Cash Out.  If the actuarial equivalent lump sum
present value of the Executive’s benefit under this Section 8, based on the
actuarial assumptions used for determining equivalent benefits under the
Retirement Plan at the time of the Executive’s commencement of benefits, is no
more than the applicable dollar amount under Internal Revenue Code section
402(g)(1)(B) (which is $16,500 in 2011), the benefit shall be paid as a lump sum
in such amount at the time annuity payments would have otherwise commenced under
Section 8(a).
 
(c)           Amount.  The amount payable by the Company each month to the
Executive or Executive’s beneficiaries under the Retirement Plan shall be:
 
(i)           The amount that would be payable at such time under the Retirement
Plan assuming that (1) benefits had commenced on the date specified in Section
8(a), (2) benefits were payable in the annuity benefit form determined under
Section 8(b), (3) all accrued benefits under the Retirement Plan were payable
only in the annuity form as provided in Section 8(d), and (4) all Salary and
Bonus deferred by the Executive under this Plan and under the Company’s former
Executive Deferred Compensation Plan (the “Prior Plan”) had been “paid” to or
“received” by Executive in the year when the deferral was made, provided that
all such deferred amounts shall be subject to the other applicable definitions
and rules of the Retirement Plan relating to benefit determination; plus
 
(ii)           The reduction, if any, in the amount of the monthly Social
Security benefit payable to the Executive, provided that such reduction results
from the fact that compensation deferred under this Plan causes the primary
Social Security Benefit payable to the Executive to be reduced, with the amount
under this Section 8(c)(ii) calculated assuming commencement of Social Security
benefits at the earliest possible time, no earnings after Separation from
Service and no projected increases in the national average wage index or cost of
living between Separation from Service and commencement of benefits; minus
 
(iii)           The amount that would actually be payable at such time under the
Retirement Plan assuming that (1) benefits had commenced on the date specified
in Section 8(a), (2) benefits were payable in the annuity benefit form
determined under Section 8(b), and (3) all accrued benefits under the Retirement
Plan were payable only in the annuity form as provided in Section 8(d).
 
(d)           Retirement Plan Lump Sum Election Ignored.  Notwithstanding any
election by an Executive to receive a portion of Executive’s Retirement Plan
benefit as a lump sum, the amount of the supplemental retirement benefit as
determined under Section 8(c) shall be calculated and determined as if Executive
were to receive Executive’s entire Retirement Plan accrued benefit in the
annuity form determined under Section 8(b).
 
(e)           Six-Month Minimum Delay.  Notwithstanding the foregoing, no
supplemental retirement benefit payments under this Section 8 shall be paid to
any Executive until the seventh month following the month of the Executive’s
Separation from Service with the Company.  Any payments that would have been
paid if not for this Section 8(e) shall be accumulated and paid in full in the
seventh month following the month of the Executive’s Separation from Service
with the Company together with interest from the date each payment otherwise
would have been payable until the date actually paid.  Interest for any period
will be paid at the same rate applicable for that period under Section 6(f).
 
(f)           Waiver of Comparable Benefits Under Prior Plan.  Because amounts
deferred under the Prior Plan are taken into account in calculating the benefits
payable under this Section 8, acceptance of the benefits under this Section 8
shall be deemed to be a waiver of the comparable benefits set forth in Section
5.7 of the Prior Plan.
 
9. Administration.
 
(a) Committee Duties.  This Plan shall be administered by the Organization and
Executive Compensation Committee of the Board (the “Committee”).  The Committee
shall have responsibility for the general administration of the Plan and for
carrying out its intent and provisions.  The Committee shall interpret the Plan
and have such powers and duties as may be necessary to discharge its
responsibilities.  The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.
 
(b) Tax Law Compliance.  The Committee shall have the authority to cancel any
Participation Agreement in whole or in part, and immediately distribute any
compensation deferred under such Participation Agreement, but only to the extent
the Committee determines that deferral of compensation in accordance with such
Participation Agreement has or will violate Section 409A of the Internal Revenue
Code and therefore has or will require immediate inclusion of such compensation
in the income of the Participant.
 
(c) Binding Effect of Decisions.  The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.
 
10. Claims Procedure.
 
(a) Claim.  Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee, which shall respond in writing as soon
as practicable.
 
(b) Denial of Claim.  If the claim or request is denied, the written notice of
denial shall state:
 
(i) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;
 
(ii) A description of any additional material or information required and an
explanation of why it is necessary; and
 
(iii) An explanation of the Plan’s claim review procedure.
 
(c) Review of Claim.  Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee.  The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a
hearing.  On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.
 
(d) Final Decision.  The decision on review shall normally be made within sixty
(60) days.  If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days.  The decision shall be in writing and shall state the
reasons and the relevant Plan provisions.  All decisions on review shall be
final and bind all parties concerned.
 
11. Amendment and Termination of the Plan.
 
(a) Amendment.  The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall without the consent of each affected
Participant (i) decrease or restrict the amount credited to any Account
maintained under the Plan as of the date of amendment, or (ii) accelerate or
decelerate the payment of benefits with respect to amounts credited to any
Account as of the date of the amendment.
 
(b) Termination.  The Board may at any time partially or completely terminate
the Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.
 
(i) Partial Termination.  The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating deferrals under all existing Participation Agreements.  In the
event of such a partial termination, the Plan shall continue to operate and be
effective with regard to all compensation deferred prior to the effective date
of such partial termination.
 
(ii) Complete Termination.  The Board may completely terminate the Plan,
provided such termination is covered by an exception (set forth in regulations
or other guidance of the Internal Revenue Service) to the prohibition on
acceleration of deferred compensation.  In that event, on the effective date of
the complete termination, the Plan shall cease to operate and the Company shall
determine the balance of each Participant’s Accounts as of the close of business
on such effective date.  The Company shall pay out such Account balances to the
Participants in a single lump sum payment as soon as practicable after such
effective date.
 
12. Miscellaneous.
 
(a) Unsecured General Creditor.  The Accounts shall be established solely for
the purpose of measuring the amounts owed to Participants or beneficiaries under
the Plan.  Participants and their beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, interest or claims in any property or
assets of the Company, nor shall they be beneficiaries of, or have any rights,
claims or interests in any mutual funds, other investment products or the
proceeds therefrom owned or which may be acquired by the Company.  Except as may
be provided in Section 12(b), such mutual funds, other investment products or
other assets of the Company shall not be held under any trust for the benefit of
the Participants, their beneficiaries, heirs, successors or assigns, or held in
any way as collateral security for the fulfilling of the obligations of the
Company under this Plan.  Any and all of the Company’s assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future, and the rights of Participants and
beneficiaries shall be no greater than those of unsecured general creditors of
the Company.
 
(b) Trust Fund.  The Company shall be responsible for the payment of all
benefits provided under the Plan.  The Company shall establish one or more
trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits, but the Company shall have no
obligation to contribute to such trusts except as specifically provided in the
applicable trust documents.  Such trust or trusts shall be irrevocable, but the
assets thereof shall be subject to the claims of the Company’s creditors.  To
the extent any benefits provided under the Plan are actually paid from any such
trust, the Company shall have no further obligation with respect thereto, but to
the extent not so paid, such benefits shall remain the obligation of, and shall
be paid by, the Company.
 
(c) Non-assignability.  Neither a Participant nor any other person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable.  No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
 
(d) Not a Contract of Employment.  The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and any
Participant, and the Participants (and their beneficiaries) shall have no rights
against the Company except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Company or to interfere with the
right of the Company to discipline or discharge the Participant at any time.
 
(e) Governing Law.  The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.
 
(f) Validity.  In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.
 
(g) Notice.  Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
 
(h) Successors.  The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns.  The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.
 
The foregoing restatement of the Plan was approved by the Board of Directors of
Northwest Natural Gas Company on and effective as of December 15, 2011.




NORTHWEST NATURAL GAS COMPANY




By:                                                                           




Attest:                                                      




 
 

--------------------------------------------------------------------------------

 
 